WATHEN, Justice.
Bancroft & Martin, the employer, appeals from a decision of the Appellate Division of the Workers’ Compensation Commission affirming the Commissioner’s order denying a petition for review of incapacity. The employer argues that the Appellate Division erred in denying the petition in circumstances where at least a portion of the employee’s present incapacity results from a disease process unrelated to his former employment. In a case such as this, the employer is charged with the burden of proving that the work-related injury is no longer a causative factor in producing the employee’s incapacity. Brackett v. A.C. Lawrence Leather Co., 559 A.2d 776 (Me.1989). The record before us does not compel such a finding.
The entry is:
The decision of the Appellate Division of the Workers’ Compensation Commission is affirmed.
It is ordered that the employer pay to the employee $750 for his counsel fees plus his reasonable out-of-pocket expenses for this appeal.
All concurring.